The opinion of the court was delivered by
Duncan, J.
By the act of the 5th of April, 1790, to reform the penal laws of this siate, it is enacted that every person convicted of simple larceny, to the value of twenty shillings and upwards, or as accessary before the act, sha*ll restore the goods and chattels so stolen, or the full value thereof, and shall forfeit and pay to the Commonwealth the like value, and undergo a servitude for any term not exceeding three years, at the discretion of the court before whom the conviction shall be, and shall be confined and kept at hard labour, fed and clothed, &c. Purd. Dig. 741. And by the act of the 21st of March, 1806, the court before whom the conviction shall be had, is invested with a discretionary power of directing the imprisonment, labour, and confinement to be had in the jail of any county within this Commonwealth, or in the jail and penitentiary of the city of Philadelphia. Purd. Dig. 647. And by the 4th section of the act of the5th of. April, 1790, any person convicted of burglary, or of being an accessary after the fact in any felony, or of receiving stolen goods, knowing them to have been stolen, or of any other offence, not capital, for which by the laws in force before the act, entitled an act to amend the laws of this state, burning in the hand, cutting off the ears, placing *75in the pillory, whipping, or imprisonment for life, is or, may b® inflicted, shall, instead of such parts of the punishment, be fined and sentenced to undergo in like manner, and be confined and kept at hard labour, fed and clothed, &c., for any term not exceeding two years, in the discretion of the court. And by the act of the 4th of April, 1807, Purd. Dig. 645, it is enacted that instead of this two years’ imprisonment, inflicted by the prior act, the courts shall be invested with the power of extending the confinement, in such cases, to a period not exceeding seven years, in their discretion, according to the circumstances of the case before them. Provided, that this power thus conferred shall not extend to of-fences created in the said section, of burglary, or being accessary after the fact in any felony, or receiving stolen goods knowing them to have been stolen. Purd. Dig. 647.
This provision does not extend to any enumerated offences, on which a punishment was to be inflicted, but only to the non-enusnerated cases, for the perpetration of which burning in the hand, whipping, pillory, &c. by the laws in force before the act entitled an act to amend the penal laws of this state, was the punishment; and is confined to that class of non-enumerated offences, punishable with two years’ imprisonment. Now, simple larceny was an enumerated offence, punishable by a three years’ imprisonment, which' still is subject to that punishment. The punishment of larceny cannot exceed three years’ imprisonment, and confinement at hard labour.
The sentence inflicting imprisonment and confinement for seven years for the offence of which the prisoner was convicted, is therefore erroneous, and must be reversed.
Judgment reversed.